UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22118 Dreman Contrarian Funds (Exact name of registrant as specified in charter) Harborside Financial Center Plaza 10 Suite 800 Jersey City, NJ (Address of principal executive offices) (Zip code) William Murphy Huntington Asset Services, Inc. 2960 N. Meridian St., Suite 300 Indianapolis, IN46208 (Name and address of agent for service) Registrant's telephone number, including area code: 317-917-7000 Date of fiscal year end: 10/31 Date of reporting period: 10/31/10 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. Dreman Contrarian Funds Dreman High Opportunity Fund Dreman Contrarian Mid Cap Value Fund Dreman Contrarian Small Cap Value Fund Dreman Market Over-Reaction Fund Dreman Contrarian International Value Fund Annual Report October 31, 2010 Fund Advisor: Dreman Value Management, LLC Harborside Financial Center Plaza 10 Suite 800 Jersey City, NJ07311 Toll Free:(800) 247-1014 Management’s Discussions and Analysis Dreman High Opportunity Fund The Dreman High Opportunity Fund – Class I shares (the “Fund”) returned 11.59% for the fiscal year ended October 31, 2010 compared to the S&P 500® Index of 16.54% and the Russell Value 1000® Index of 15.71%. While the Fund did fare well on an absolute basis, appreciating almost 12%, it underperformed the benchmark for the twelve month period ended October 31, 2010, primarily the result of stock selection in the Energy, Consumer Discretionary, and Financial sectors.While most securities performed well, the weighting and returns of a few securities negatively impacted relative return.Within the Energy sector, although ConocoPhillips was up 23.2%, other energy securities such as Chesapeake Energy Corp. (-10.4%) and BP PLC ADS, (-8.5%) since purchasing offset positive results. Despite the decline, BP has been performing better since the Gulf oil well was capped and valuation remains attractive.We believe that with oil prices creeping up again, and the improvement in the economy, this group should have above average performance in the next few years.Finally, within the Financials sector, our best performers were KeyCorp, Fifth Third Bancorp and American Express up a respective 53.0%, 41.0% and 21.2%, but this performance was offset by Bank of America Corp. and JP Morgan Chase & Co. declining a respective 21.3% and 9.5%. Our strongest absolute and relative performance came from the Consumer Staples, Industrials, and Materials Sectors.Our average Consumer Staples security was up 45.6%, with Altria Group Inc. leading the pack at +50.1% for the year, followed by Philip Morris International Inc. up a strong 29.5%.The tobacco securities performed well in part due to the significant U.S. Supreme Court win denying industry and government appeals in the Department of Justice case against them.In addition, both companies implemented favorable price hikes in the year.The Industrials also provided strong returns with our average holding returning 29.5%, led by Eaton Corp. returning 51.4% and Emerson Electric Co. returning 49.7%.Our Materials sector holding of BHP Billiton Ltd. ADS aided fund performance with the security appreciating 28.9%. We are pleased with the positioning of the Fund.First, by combining the robust Energy weighting at almost 30% with our Industrial and Material combined weighting of 21%, we believe we will enhance returns going forward as the global economy continues to improve.Additionally, we believe the Fund’s Financial sector weighting at 23% continues to represent excellent value in this market and current quantitative easing environment.Finally, our Healthcare sector weighting at 9%, while a bit more defensive, should perform well and represents good value.We continue to execute our time-tested philosophy of buying undervalued companies with real earnings and cash flow and expect them to outperform in the current environment. Dreman High Opportunity Fund Class A & C (Unaudited) The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. THE FUND’S RETURNS REPRESENT PAST PERFORMANCE AND DO NOT PREDICT FUTURE RESULTS. The returns shown are net of all recurring expenses.Current performance of the Fund may be lower or higher than the performance quoted. For more information on the Fund, and to obtain performance data current to the most recent month end, or to request a prospectus, please call 1-800-247-1014. You should carefully consider the investment objectives, potential risk, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains this and other information about the Fund, and should be read carefully before investing. * Return figures reflect any change in price per share and assume the reinvestment of all distributions. ** The S&P 500® Index is an unmanaged benchmark that assumes reinvestment of all distributions and excludes the effect of taxes and fees.The Index is a widely recognized unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in an Index; however, an individual can invest in ETFs or other investment vehicles that attempt to track the performance of a benchmark index. Dreman High Opportunity Fund Institutional Class (Unaudited) The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. THE FUND’S RETURNS REPRESENT PAST PERFORMANCE AND DO NOT PREDICT FUTURE RESULTS. The returns shown are net of all recurring expenses.Current performance of the Fund may be lower or higher than the performance quoted. For more information on the Fund, and to obtain performance data current to the most recent month end, or to request a prospectus, please call 1-800-247-1014. You should carefully consider the investment objectives, potential risk, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains this and other information about the Fund, and should be read carefully before investing. * Return figures reflect any change in price per share and assume the reinvestment of all distributions. ** The S&P 500® Index is an unmanaged benchmark that assumes reinvestment of all distributions and excludes the effect of taxes and fees.The Index is a widely recognized unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in an Index; however, an individual can invest in ETFs or other investment vehicles that attempt to track the performance of a benchmark index. The chart above assumes an initial investment of $10,000 made on November 4, 2003 (commencement of Fund operations) and held through October 31, 2010.The S&P 500® Index is a widely recognized unmanaged index of equity securities.Individuals cannot invest directly in the index; however, an individual can invest in ETFs or other investment vehicles that attempt to track the performance of a benchmark index.The Index returns do not reflect expenses, which have been deducted from the Fund’s return. These performance figures include the change in value of the securities in the index plus the reinvestment of distributions and are not annualized. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT PREDICT FUTURE RESULTS.Investment returns and principal values will fluctuate so that Fund shares, when redeemed, may be worth more or less than their original purchase price.Current performance may be lower or higher than the performance data quoted. For more information on the Dreman High Opportunity Institutional Class,and to obtain performance data current to the most recent month end, or to request a prospectus, please call 1-800-247-1014.You should carefully consider the investment objectives, potential risk, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains important information about the Fund’s investment objectives, potential risks, management fees, charges and expenses, and other information and should be read carefully before investing. Dreman Contrarian Mid Cap Value Fund The Dreman Contrarian Mid Cap Value Fund – Class I Shares (the “Fund”) gained 21.39% for the one year period ended October 31, 2010, versus a gain of 27.64% for the S&P MidCap 400® Index and a gain of 25.77% for S&P MidCap 400® Value Index. The Fund intends to make the S&P MidCap 400® Value Index its primary benchmark going forward as we feel it provides a better style comparison to the Fund and its investment strategy. Despite a strong absolute gain for the year, both stock selection and sector allocation detracted from the relative performance of the Fund. From an absolute standpoint, the Materials and Energy space were the Fund’s best performing sectors with a +53% and +26% respective return for the year.We highlighted in our last annual letter the attractive investment opportunities within the commodities spaces given low valuations and our view for higher commodity prices over time.This came to fruition in 2010 as the FED’s second round of quantitative easing drove several commodity prices to annual highs and/or record levels.Silver Wheaton, a silver mining company, was up over 130%. Agrium, a fertilizer company, was up +65%.Cimarex and Newfield Exploration, both oil and gas exploration and production companies, climbed +96% and +45%, respectively.We remain overweight in the energy sector and continue to find attractive opportunities in the exploration and production space. Our overweighting coupled with stock selection fueled our performance in the Healthcare sector. Cooper, a contact lens manufacturer, increased +78% and Biogen, a pharmaceuticals company, jumped +48%.Despite our robust stock selection within Healthcare, this space also produced one of our worst performing stocks.Zimmer Holdings fell nearly 10%.The manufacturer of orthopedic prosthetic products was impacted by a postponement of knee and hip replacement surgeries.We continue to hold the name given a cheap valuation and our belief that the slowdown in procedures is a temporal issue and not a structural one. Technology and Consumer Staples were the sectors that detracted the most from the portfolio on a relative basis.While Technology posted a strong absolute gain, +20%, it failed to keep up with the benchmark’s return of +30%.This was mainly due to our lack of exposure to industries that posted north of 40% gains.Several of the semiconductor and semi equipment manufacturers were up on average 50 to 70% and benefitted from an inventory rebuild in the first half of 2010 following stronger than expected end demand in the back half of 2009.The one semiconductor name we owned, Xilinx, was up +35% during the first half of the year.We sold this name as the valuation appeared expensive and given the opportunity to purchase some energy equipment related names at more attractive valuation levels following the BP oil spill. The poor relative performance in the Consumer Staples sector was mainly attributed to two names, Dean Foods and Supervalue.Both have been impacted by industry dynamics that continue to weigh on sales while simultaneously carrying heavy debt burdens from the most recent credit bubble.Supervalue fell 30% and Dean Foods was down 28% during the year.While we realize the issues plaguing both stocks, we believe the recent price movement is a classic overreaction and have added to both names at these depressed levels. As we wind down the fourth quarter of 2010, with the Fund’s attractive absolute and relative valuations, we strongly believe that the Dreman Contrarian Mid Cap Value Fund is a prudent choice for your U.S. value equity allocation. Dreman Contrarian Mid Cap Value Fund Class A & C (Unaudited) The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. THE FUND’S RETURNS REPRESENT PAST PERFORMANCE AND DO NOT PREDICT FUTURE RESULTS. The returns shown are net of all recurring expenses.Current performance of the Fund may be lower or higher than the performance quoted. For more information on the Fund, and to obtain performance data current to the most recent month end, or to request a prospectus, please call 1-800-247-1014. You should carefully consider the investment objectives, potential risk, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains this and other information about the Fund, and should be read carefully before investing. * Return figures reflect any change in price per share and assume the reinvestment of all distributions. ** The S&P Mid-Cap 400® Index is an unmanaged benchmark that assumes reinvestment of all distributions and excludes the effect of taxes and fees.The Index is a widely recognized unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in an Index; however, an individual can invest in ETFs or other investment vehicles that attempt to track the performance of a benchmark index. ***The S&P Mid-Cap 400® Value Index is an unmanaged benchmark that assumes reinvestment of all distributions and excludes the effect of taxes and fees.The Index is a widely recognized unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in an Index; however, an individual can invest in ETFs or other investment vehicles that attempt to track the performance of a benchmark index. Dreman Contrarian Mid Cap Value Fund Institutional Class (Unaudited) The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. THE FUND’S RETURNS REPRESENT PAST PERFORMANCE AND DO NOT PREDICT FUTURE RESULTS. The returns shown are net of all recurring expenses.Current performance of the Fund may be lower or higher than the performance quoted. For more information on the Fund, and to obtain performance data current to the most recent month end, or to request a prospectus, please call 1-800-247-1014. You should carefully consider the investment objectives, potential risk, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains this and other information about the Fund, and should be read carefully before investing. * Return figures reflect any change in price per share and assume the reinvestment of all distributions. ** The S&P Mid-Cap 400® Index is an unmanaged benchmark that assumes reinvestment of all distributions and excludes the effect of taxes and fees.The Index is a widely recognized unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in an Index; however, an individual can invest in ETFs or other investment vehicles that attempt to track the performance of a benchmark index. ***The Fund has elected to change its primary benchmark to the S&P Mid-Cap 400® Value Index going forward. The Fund believes the S&P Mid-Cap 400® Value Index provides a better style comparison to the Fund and its investment strategy. The S&P Mid-Cap 400® Value Index is an unmanaged benchmark that assumes reinvestment of all distributions and excludes the effect of taxes and fees.The Index is a widely recognized unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in an Index; however, an individual can invest in ETFs or other investment vehicles that attempt to track the performance of a benchmark index. The chart above assumes an initial investment of $10,000 made on December 31, 2003 (commencement of Fund operations) and held through October 31, 2010. The S&P Mid-Cap 400® Index is a widely recognized unmanaged index of equity securities.Individuals cannot invest directly in the index; however, an individual can invest in ETFs or other investment vehicles that attempt to track the performance of a benchmark index.The Index returns do not reflect expenses, which have been deducted from the Fund’s return. These performance figures include the change in value of the securities in the index plus the reinvestment of distributions and are not annualized. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT PREDICT FUTURE RESULTS.Investment returns and principal values will fluctuate so that Fund shares, when redeemed, may be worth more or less than their original purchase price.Current performance may be lower or higher than the performance data quoted. For more information on the Dreman Contrarian Mid Cap Value Fund Institutional Class, and to obtain performance data current to the most recent month end, or to request a prospectus, please call 1-800-247-1014.You should carefully consider the investment objectives, potential risk, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains important information about the Fund’s investment objectives, potential risks, management fees, charges and expenses, and other information and should be read carefully before investing. Dreman Contrarian Small Cap Value Fund The Dreman Contrarian Small Cap Value Fund – Retail Class (the “Fund”)returned 18.61% versus the Russell 2000® Value Index return of 24.43% for the one year period ended October, 31, 2010.The market carried its 2009 momentum into 2010 with another year of impressive absolute performance.Although the Fund’s absolute performance was strong, it failed to keep pace with its benchmark as the performance of the smallest companies and companies with lofty multiples detracted from our relative performance. The momentum in the market allowed for profit taking across the portfolio.Throughout the year, we harvested gains in several stocks including HealthSpring, Lexmark International, and Allied World Assurance.HealthSpring was up 103% as its business grew exponentially on the heels of the new government health care bill.Lexmark was up 49% on several quarters of better than expected earnings.Allied World Assurance, a property and casualty insurer, was up 30% as a mild hurricane season combined with a depressed valuation drove strong gains.Although these strong performers helped with the absolute performance of the Fund, we took advantage of some stock specific volatility to build a strong portfolio that we believe offers potential upside in the coming quarters.Amedisys, a home hospice provider, was down 36% for the year.The stock started to weaken back in April of this year, declining from its highs in the 60s to the mid 40s, following a negative Wall Street Journal article highlighting reimbursement practices of the home health care providers. Shares of Amedisys plunged to the low to mid $20s subsequent to the announcement that the SEC had commenced an investigation into the company’s Medicare reimbursement process.Exacerbating the stock price reaction to this announcement was the release of much weaker than expected second quarter results and a slew of analyst downgrades.Amedisys was a stock that we had trimmed twice earlier in the year around $60.We were reluctant to add as the stock fell from these levels, but increased our position aggressively here in the mid to low $20s.We view this sell off as a classic over reaction and believe the shares are very attractive at 8x next twelve months earnings.Net 1 U.E.P.S technologies, a technology company specializing in payment cards, was down 29% for the year.The stock has come under pressure as they continue negotiations with one of their largest customers, the African government.These talks have taken longer than expected and have not produced any meaningful progress other than short term renewals.We have resisted adding to the company but continue to hold it due to its attractive valuation of 7.6x next twelve month earnings. The Financial Sector failed to keep up with the index during the year justifying the portfolios underweight position. Our continued underweight is mainly due to our concern of challenging fundamentals in the commercial banking industry.Despite this cautious stance our investment in Bancorp South hurt performance.The stock was down 38% following a sharp earnings miss due to a rise in non-performing loans within several of its key markets in the Mississippi and surrounding Gulf Coast area.While we were disappointed with the results, we continue to hold the name as valuation on a price to book basis remains compelling and given that a majority of the loans are backed by attractive farm assets which should benefit from the continued rise in commodity prices.The combination of valuation and the potential for up to 50% to 70% of equity dilution to payback TARP for a majority of the banks keeps us underweight this industry.Another strong industry in the Financial Sector was REITS.One of the portfolios best performing stocks, CBL & Associates, a mall REIT, was up over 100% for the year as the company reported stronger than expected earnings. DVM remains committed to its value philosophy and process that has proven successful over the years. As we start the fourth quarter of 2010, with the Portfolio’s attractive absolute and relative valuations, we strongly believe that the Dreman Contrarian Small Cap Value Fund is a prudent choice for your U.S. value equity allocation. Dreman Contrarian Small Cap Value Fund Class A (Unaudited) The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. THE FUND’S RETURNS REPRESENT PAST PERFORMANCE AND DO NOT PREDICT FUTURE RESULTS. The returns shown are net of all recurring expenses.Current performance of the Fund may be lower or higher than the performance quoted. For more information on the Fund, and to obtain performance data current to the most recent month end, or to request a prospectus, please call 1-800-247-1014. You should carefully consider the investment objectives, potential risk, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains this and other information about the Fund, and should be read carefully before investing. * Return figures reflect any change in price per share and assume the reinvestment of all distributions. The Class A shares are charged a redemption fee of 1.00% on shares held less than one year. ** The Russell 2000® Value Index is an unmanaged benchmark that assumes reinvestment of all distributions and excludes the effect of taxes and fees.The Index is a widely recognized unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in an Index; however, an individual can invest in ETFs or other investment vehicles that attempt to track the performance of a benchmark index. Dreman Contrarian Small Cap Value Fund Institutional Class (Unaudited) The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. THE FUND’S RETURNS REPRESENT PAST PERFORMANCE AND DO NOT PREDICT FUTURE RESULTS. The returns shown are net of all recurring expenses.Current performance of the Fund may be lower or higher than the performance quoted. For more information on the Fund, and to obtain performance data current to the most recent month end, or to request a prospectus, please call 1-800-247-1014. You should carefully consider the investment objectives, potential risk, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains this and other information about the Fund, and should be read carefully before investing. * Return figures reflect any change in price per share and assume the reinvestment of all distributions. The Institutional Class shares are charged a redemption fee of 1.00% on shares held less than one year. ** The Russell 2000® Value Index is an unmanaged benchmark that assumes reinvestment of all distributions and excludes the effect of taxes and fees.The Index is a widely recognized unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in an Index; however, an individual can invest in ETFs or other investment vehicles that attempt to track the performance of a benchmark index. The charts above assume an initial investment of $100,000 made on August 22, 2007 (commencement of Institutional Class operations) and held through October 31,2010.The Russell 2000® Value Index is a widely recognized unmanaged index of equity securities.Individuals cannot invest directly in the index; however, an individual can invest in ETFs or other investment vehicles that attempt to track the performance of a benchmark index.The Index returns do not reflect expenses, which have been deducted from the Fund’s return. These performance figures include the change in value of the securities in the index plus the reinvestment of distributions and are not annualized. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT PREDICT FUTURE RESULTS.Investment returns and principal values will fluctuate so that Fund shares, when redeemed, may be worth more or less than their original purchase price.Current performance may be lower or higher than the performance data quoted. For more information on the Dreman Contrarian Small Cap Value Fund Institutional Class, and to obtain performance data current to the most recent month end, or to request a prospectus, please call 1-800-247-1014.You should carefully consider the investment objectives, potential risk, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains important information about the Fund’s investment objectives, potential risks, management fees, charges and expenses, and other information and should be read carefully before investing. Dreman Contrarian Small Cap Value Fund Retail Class (Unaudited) The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. THE FUND’S RETURNS REPRESENT PAST PERFORMANCE AND DO NOT PREDICT FUTURE RESULTS. The returns shown are net of all recurring expenses.Current performance of the Fund may be lower or higher than the performance quoted. For more information on the Fund, and to obtain performance data current to the most recent month end, or to request a prospectus, please call 1-800-247-1014. You should carefully consider the investment objectives, potential risk, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains this and other information about the Fund, and should be read carefully before investing. * Return figures reflect any change in price per share and assume the reinvestment of all distributions. The Retail Class shares are charged a redemption fee of 1.00% on shares held less than one year. ** The Russell 2000® Value Index is an unmanaged benchmark that assumes reinvestment of all distributions and excludes the effect of taxes and fees.The Index is a widely recognized unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in an Index; however, an individual can invest in ETFs or other investment vehicles that attempt to track the performance of a benchmark index. The charts above assume an initial investment of $10,000 made on December 31, 2003 (commencement of Retail Class operations) and held through October 31, 2010.The Russell 2000® Value Index is a widely recognized unmanaged index of equity securities.Individuals cannot invest directly in the index; however, an individual can invest in ETFs or other investment vehicles that attempt to track the performance of a benchmark index.The Index returns do not reflect expenses, which have been deducted from the Fund’s return. These performance figures include the change in value of the securities in the index plus the reinvestment of distributions and are not annualized. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT PREDICT FUTURE RESULTS.Investment returns and principal values will fluctuate so that Fund shares, when redeemed, may be worth more or less than their original purchase price.Current performance may be lower or higher than the performance data quoted. For more information on the Dreman Contrarian Small Cap Value Fund Retail Class, and to obtain performance data current to the most recent month end, or to request a prospectus, please call 1-800-247-1014.You should carefully consider the investment objectives, potential risk, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains important information about the Fund’s investment objectives, potential risks, management fees, charges and expenses, and other information and should be read carefully before investing. Dreman Market Over-Reaction Fund The Dreman Market Over-Reaction Fund – Class I shares (the “Fund”) returned 15.25% for the fiscal year ended October 31, 2010, as compared to the Russell 1000® Value Index return of 15.71%.Since inception, the Fund is down 1.31% versus the index, which was down 6.24%. For the fiscal year, performance was generally in-line with the benchmark return.Strong performance in the Financial, Health Care, and Materials sectors was slightly offset by underperformance in the Consumer Discretionary, Industrial, and the Information Technology sectors.Our Telecommunication and Utility sector holdings also provided positive returns, in part aided by their higher dividend yields. While the Fund was underweighted in financial securities, our strong stock picks provided positive alpha in financials.Our average holding was up 8.9% while the benchmark’s financial securities were only up 5.9%.In Health Care, our overweight position in the sector at 14% versus 10% for the benchmark coupled with strong stock selection aided returns.Our average holding appreciated 22.9% versus 14.6% for the benchmark.Our strongest performers included UnitedHealth Group Inc., (+40.1%), Cigna Corp. (+26.4%), and Merck & Co Inc. (+22.4%).While the Materials sector was slightly underweighted, our average return was +33.5% versus +31.2% for the benchmark, enhancing the fiscal year absolute and relative return.Securities such as Yara International ASA and Freeport-McMoRan Copper and Gold provided a strong 74.4% and 40.3% respective return for our holding period.Despite our belief that these are fundamentally strong companies, we were able to purchase many of these securities at what seemed to us to be bargain basement prices. Consumer Discretionary was the largest underperformer absolutely and relatively for the one year period.Our average holding increased 15.7% versus 37.0% for the benchmark.The largest underperformers were Volkswagen AG ADS and Apollo Group Inc., -33.8% and -19.5% respectively for our holding period.While positive relative performance from other securities such as Best Buy Co. Inc. and AutoZone Inc. did boost returns, the sector underperformed nonetheless.In our Industrial sector, despite strong returns from Northrop Grumman Corp. (+30.1%), Mitsubishi Corp. ADS (+24.3%) and Keppel Corp. Ltd ADS (+22.9%), the sector underperformed the benchmark with an average return of +16.1% versus +26.1%.Finally, in the Information Technology sector, our strong performance of Research in Motion Ltd (+28.2%) and Nokia Corp. (+ 23.0%) was offset by our holdings of Western Digital Corp., Hewlett-Packard Co., and Computer Sciences Corp., declining a respective -23.9%, -11.3% and -10.3% for the holding period. We continue to invest globally in fundamentally sound companies that trade at attractive valuation levels, maintaining approximately 100 securities to keep the fund diversified.Our investments are in securitiesthat typically have higher than benchmark average dividend yields, lower price to earnings metrics and offer what we believe to be superior upside potential.The low P/E style we have followed has outperformed the markets for every decade since 1930 according to academic studies.We believe these types of securities should continue to outperform the market over time. Dreman Market Over-Reaction Fund Class A & C (Unaudited) The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. THE FUND’S RETURNS REPRESENT PAST PERFORMANCE AND DO NOT PREDICT FUTURE RESULTS. The returns shown are net of all recurring expenses.Current performance of the Fund may be lower or higher than the performance quoted. For more information on the Fund, and to obtain performance data current to the most recent month end, or to request a prospectus, please call 1-800-247-1014. You should carefully consider the investment objectives, potential risk, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains this and other information about the Fund, and should be read carefully before investing. * Return figures reflect any change in price per share and assume the reinvestment of all distributions. ** The Russell 1000® Value Index is an unmanaged benchmark that assumes reinvestment of all distributions and excludes the effect of taxes and fees.The Index is a widely recognized unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in an Index; however, an individual can invest in ETFs or other investment vehicles that attempt to track the performance of a benchmark index. Dreman Market Over-Reaction Fund Institutional Class (Unaudited) The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. THE FUND’S RETURNS REPRESENT PAST PERFORMANCE AND DO NOT PREDICT FUTURE RESULTS. The returns shown are net of all recurring expenses.Current performance of the Fund may be lower or higher than the performance quoted. For more information on the Fund, and to obtain performance data current to the most recent month end, or to request a prospectus, please call 1-800-247-1014. You should carefully consider the investment objectives, potential risk, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains this and other information about the Fund, and should be read carefully before investing. * Return figures reflect any change in price per share and assume the reinvestment of all distributions. ** The Russell 1000® Value Index is an unmanaged benchmark that assumes reinvestment of all distributions and excludes the effect of taxes and fees.The Index is a widely recognized unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in an Index; however, an individual can invest in ETFs or other investment vehicles that attempt to track the performance of a benchmark index. The chart above assumes an initial investment of $10,000 made on April 3, 2007 (commencement of Fund operations) and held through October 31, 2010. The Russell 1000® Value Index is a widely recognized unmanaged index of equity securities.Individuals cannot invest directly in the index; however, an individual can invest in ETFs or other investment vehicles that attempt to track the performance of a benchmark index.The Index returns do not reflect expenses, which have been deducted from the Fund’s return. These performance figures include the change in value of the securities in the index plus the reinvestment of distributions and are not annualized. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT PREDICT FUTURE RESULTS.Investment returns and principal values will fluctuate so that Fund shares, when redeemed, may be worth more or less than their original purchase price.Current performance may be lower or higher than the performance data quoted. For more information on the Dreman Market Over-Reaction Fund Institutional Class, and to obtain performance data current to the most recent month end, or to request a prospectus, please call 1-800-247-1014.You should carefully consider the investment objectives, potential risk, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains important information about the Fund’s investment objectives, potential risks, management fees, charges and expenses, and other information and should be read carefully before investing Dreman Contrarian International Value Fund The Dreman Contrarian International Value Fund (the “Fund”) returned 9.73% for the fiscal year ended October 31, 2010, as compared to the MSCI All Country World ex-U.S.A. Value Index return of 9.82% for the same period. The Russell Global ex-US Value Index was up 10.13% for the same period (we believe the Russell Global ex-US Value Index provides a more accurate style comparison and it will be used as the Fund’s benchmark going forward). The international markets were strong in the third quarter as the second quarter fears seemed to evaporate as the BP oil spill was capped, the fear of a U.S. double dip was supplanted by the realization that Bernanke would stand behind a quantitative easing II program, and the fact that the fear that China was on the verge of a hard landing was put to rest by robust manufacturing results.To top it all off, the National Bureau of Economic Research finally announced that the great U.S. recession ended in June 2009. Stock selection in the Materials and Industrial sectors was strong for the twelve month period ended October 31, 2010, driving the robust absolute performance.Notable performers in the Materials sector were Silver Wheaton (+130.4%), Agrium (+88.9%), and Barrick Gold (+35.4%). Gold and silver have exploded as gold surged past $1350 an ounce during the third quarter, up 55% since April 2009, and silver surged to a 30 year nominal high, gaining 31% in the final ten weeks of the third quarter. From the Industrial sector, Seaspan Corp took the prize as it was up 63.4% along with other strong performers such as Chicago Bridge & Iron (+34.0%) and Siemens AG (+29.4%). We are pleased with the positioning of the Fund.First, combining the robust Energy (21.1%), Materials (12.4%), and Industrial weightings (8.7%) plays into our secular commodity trend theme.Second, the Fund’s Financial sector weighting (23.3%) represents what we believe to be excellent value in this “bear” ravaged sector. Third, the Healthcare weighting, represents in our opinion good value and is also fairly defensive. Finally, other holdings not already mentioned, such as in the Consumer Discretionary/Staples, Utilities and Telecommunications sectors also represent high quality and we believe are handsomely undervalued. Today, in our opinion, large cap blue chip international equities are cheap and have begun to respond to the prospects of additional government stimulus. We believe that the key advantage to investing internationally over the next decade will revolve around participating in the longer term growth of the developing countries due to the following factors: (1) above average economic growth, (2) high foreign reserves, (3) low debt to GDP ratios, (4) low dependency ratios, (5) high savings rates, and (6) stronger domestic currencies. Dreman Contrarian International Value Fund (Unaudited) The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. THE FUND’S RETURNS REPRESENT PAST PERFORMANCE AND DO NOT PREDICT FUTURE RESULTS. The returns shown are net of all recurring expenses.Current performance of the Fund may be lower or higher than the performance quoted. For more information on the Fund, and to obtain performance data current to the most recent month end, or to request a prospectus, please call 1-800-247-1014. You should carefully consider the investment objectives, potential risk, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains this and other information about the Fund, and should be read carefully before investing. * Return figures reflect any change in price per share and assume the reinvestment of all distributions. ** The MSCI All Country World Index ex U.S.A. is an unmanaged benchmark that assumes reinvestment of all distributions and excludes the effect of taxes and fees.The Index is a widely recognized unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in an Index; however, an individual can invest in ETFs or other investment vehicles that attempt to track the performance of a benchmark index. *** The Fund has elected to change its primary benchmark going forward to the Russell Global ex US Value Index. The Fund believes the Russell Global ex US Value Index provides a better style comparison to the Fund and its investment strategy. The Russell Global ex US Value Index is an unmanaged benchmark that assumes reinvestment of all distributions and excludes the effect of taxes and fees.The Index is a widely recognized unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in an Index; however, an individual can invest in ETFs or other investment vehicles that attempt to track the performance of a benchmark index. The chart above assumes an initial investment of $10,000 made on October 15, 2008 (commencement of Fund operations) and held through October 31, 2010.The MSCI All Country World Index ex U.S.A. and the Russell Global ex US Value Index are widely recognized unmanaged indices of equity securities.Individuals cannot invest directly in the indices; however, an individual can invest in ETFs or other investment vehicles that attempt to track the performance of a benchmark index.The Index returns do not reflect expenses, which have been deducted from the Fund’s return. These performance figures include the change in value of the securities in the index plus the reinvestment of distributions and are not annualized. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT PREDICT FUTURE RESULTS.Investment returns and principal values will fluctuate so that Fund shares, when redeemed, may be worth more or less than their original purchase price.Current performance may be lower or higher than the performance data quoted. For more information on the Dreman Contrarian International Value Fund, and to obtain performance data current to the most recent month end, or to request a prospectus, please call 1-800-247-1014.You should carefully consider the investment objectives, potential risk, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains important information about the Fund’s investment objectives, potential risks, management fees, charges and expenses, and other information and should be read carefully before investing. Management’s Outlook There is now considerable debate about the effectiveness of another round of quantitative easing. Some believe it would be the proverbial pushing on a string as a credit bubble is not solved with more credit. Others believe, along with Bernanke, that artificially forcing rates lower would hopefully jump-start more credit movement or at the very least increase future inflationary expectations that would induce more borrowing. The massive debate about inflation versus deflation wears on.Although we do not waste a lot of time debating this issue, our vote continues to be that inflation will eventually win the argument as we do not believe that we are turning Japanese.We believe that any deflation would sow the seeds of destruction as QE II would be enacted just as the first round of quantitative easing stopped CPI deflation. Over time, whether it’s due to the FED being late to extract liquidity or a falling dollar, and/or just plain commodity price inflation from the emerging markets, we believe it’s inevitable that higher inflation is ahead. In our opinion, additional volatility going forward should be beneficial to our contrarian stock selection strategy.While this trading range market may frustrate the indexers, the momentum players, and the “new normal” investors that are too defensive, we believe it plays right into our hand at Dreman as our stock selection strategy should benefit from the increased “new abnormal” volatility. A market filled with volatility and 100 reasons of why it should not go up, historically has been an excellent stock picker’s market. It seems that there has never been as much uncertainty and confusion concerning the macro picture. Despite the general economic uncertainty, we continue to execute our time-tested philosophy of buying undervalued companies with real earnings and cash flow with an appropriate margin of safety. We thank you for your support. David N. DremanE. Clifton Hoover, CFA Chairman Chief Investment Officer Mark J. Roach Managing Director& Portfolio Manager FUND HOLDINGS – (Unaudited) 1As a percent of net assets. 2Companies consisting of market capitalizations similar to those included in the S&P 500® Index. Under normal circumstances, the Dreman High Opportunity Fund (“High Opportunity Fund”) will invest at least 80% of its net assets in equity securities of large capitalization companies which the Advisor defines as companies that are similar in market capitalization to those listed on the S&P 500® Index.At October 31, 2010, the market capitalization of companies included in the S&P 500 ® Index ranged from $1 billion to $324 billion. 1As a percent of net assets. 2Companies consisting of market capitalizations ranging from $2 billion to $15 billion. 3Companies consisting of market capitalizations not ranging from $2 billion to $15 billion Under normal circumstances, the Dreman Contrarian Mid Cap Value Fund (“Mid Cap Fund”) will invest at least 80% of its net assets in equity securities of medium capitalization companies which the Advisor defines as companies with market capitalizations ranging from $2 billion to $15 billion. 1As a percent of net assets. 2Companies consisting of market capitalizations similar to those included in the Russell 2000®Value Index Under normal circumstances, the Dreman Contrarian Small Cap Value Fund (“Small Cap Fund”) will invest at least 80% of its net assets in equity securities of small capitalization companies which the Advisor defines as companies that are similar in market capitalization to those listed on the Russell 2000® Value Index 1As a percent of net assets 2Companies consisting of market capitalizations similar to those listed in the S&P 500® Index. Under normal circumstances, the Dreman Market Over-Reaction Fund (“Market Over-Reaction Fund”) will invest at least 80% of its net assets in equity securities of large capitalization companies which the Advisor defines as companies that are similar in market capitalization to those listed on the S&P 500® Index.At October 31, 2010, the market capitalization of companies included in the S&P 500® Index ranged from $1 billion to $324 billion. 1 As a percent of net assets. Under normal circumstances, the Dreman Contrarian International Value Fund (the “International Fund”) will invest at least 80% of its assets in the equity securities of issuers that are located outside of the U.S., or which derive a significant portion of their business or profits from outside the U.S. Availability of Portfolio Schedules– (Unaudited) Each Fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (the “SEC”) for the first and third quarters of each fiscal year on Form N-Q, which is available on the SEC’s web site at www.sec.gov.Each Fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC.Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. ABOUT YOUR FUNDS’ EXPENSES – (Unaudited) As a shareholder of one of the Funds, you incur two types of costs: (1) transaction costs, such as redemption fees; and (2) ongoing costs, including management fees; distribution and/or service (12b-1) fees; and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in each Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Examples for the Funds are based on an investment of $1,000 invested at the beginning of the period and held for the entire period from May 1, 2010 to October 31, 2010. Actual Expenses The first line of each table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of each table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Dreman High Opportunity Fund Beginning Account Value May 1, 2010 Ending Account Value October 31, 2010 Expenses Paid during the periodMay 1, 2010 - October 31, 2010 Actual - Class A (a) $ $ $ Hypothetical - Class A (a) (Assumes a 5% return) $ $ $ Actual - Class C (b) $ $ $ Hypothetical - Class C (b) (Assumes a 5% return) $ $ $ Actual - Institutional Class (c ) $ $ $ Hypothetical - Institutional Class ( c ) (Assumes a 5% return) $ $ $ (a) Expenses are equal to the Class A annualized expense ratio of 0.47%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the partial year period). (b) Expenses are equal to the Class C annualized expense ratio of 1.48%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the partial year period). (c) Expenses are equal to the Institutional Class’s annualized expense ratio of 0.70% multiplied by the average account value over the period, multiplied by 184/365 (to reflect the partial year period). Dreman Contrarian Mid Cap Value Fund Beginning Account Value May 1, 2010 Ending Account Value October 31, 2010 Expenses Paid during the periodMay 1, 2010 - October 31, 2010 Actual - Class A (a) $ $ $ Hypothetical - Class A (a) (Assumes a 5% return) $ $ $ Actual - Class C (b) $ $ $ Hypothetical - Class C (b) (Assumes a 5% return) $ $ $ Actual - Institutional Class (c) $ $ $ Hypothetical - Institutional Class (c) (Assumes a 5% return) $ $ $ (a) Expenses are equal to the Class A annualized expense ratio of 1.18%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the partial year period). (b) Expenses are equal to the Class C annualized expense ratio of 1.83%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the partial year period). (c) Expenses are equal to the Institutional Class’s annualized expense ratio of 1.00%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the partial year period). Dreman Contrarian Small Cap Value Fund Beginning Account Value May 1, 2010 Ending Account Value October 31, 2010 Expenses Paid during the periodMay 1, 2010 - October 31, 2010 Actual - Class A (a) $ $ $ Hypothetical - Class A (a) (Assumes a 5% return) $ $ $ Actual - Retail Class (b) $ $ $ Hypothetical - Retail Class (b) (Assumes a 5% return) $ $ $ Actual - Institutional Class (c) $ $ $ Hypothetical - Institutional Class (c) (Assumes a 5% return) $ $ $ (a) Expenses are equal to the Class A annualized expense ratio of 1.27%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the partial year period). (b) Expenses are equal to the Retail Class’s annualized expense ratio of 1.25% multiplied by the average account value over the period, multiplied by 184/365 (to reflect the partial year period). (c) Expenses are equal to the Institutional Class’s annualized expense ratio of 1.00% multiplied by the average account value over the period, multiplied by 184/365 (to reflect the partial year period). Dreman Market Over-Reaction Fund Beginning Account Value May 1, 2010 Ending Account Value October 31, 2010 Expenses Paid during the periodMay 1, 2010 - October 31, 2010 Actual - Class A (a) $ $ $ Hypothetical - Class A (a) (Assumes a 5% return) $ $ $ Actual - Class C (b) $ $ $ Hypothetical - Class C (b) (Assumes a 5% return) $ $ $ Actual - Institutional Class (c) $ $ $ Hypothetical - Institutional Class (c) (Assumes a 5% return) $ $ $ (a) Expenses are equal to the Class A annualized expense ratio of 0.56%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the partial year period). (b) Expenses are equal to the Class C annualized expense ratio of 1.45%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the partial year period). (c) Expenses are equal to the Institutional Class’s annualized expense ratio of 0.85% multiplied by the average account value over the period, multiplied by 184/365 (to reflect the partial year period). Dreman International Value Fund Beginning Account Value May 1, 2010 Ending Account Value October 31, 2010 Expenses Paid during the periodMay 1, 2010 - October 31, 2010 Actual - Retail Class (a) $ $ $ Hypothetical - Retail Class (a) (Assumes a 5% return) $ $ $ (a) Expenses are equal to the International Value Fund’s annualized expense ratio of 1.65% multiplied by the average account value over the period, multiplied by 184/365 (to reflect the partial year period). Dreman Contrarian Funds Dreman High Opportunity Fund Schedule of Investments October 31, 2010 Common Stocks - 99.38% Shares Value Banks - 17.82% Bank of America Corp. $ Fifth Third Bancorp JPMorgan Chase & Co. KeyCorp PNC Financial Services Group, Inc. U.S. Bancorp Wells Fargo & Co. Consumer Goods - 7.96% Altria Group, Inc. Philip Morris International, Inc. Electronics - 4.68% Emerson Electric Co. General Electric Co. Financial Services - 2.66% American Express Co. Healthcare - 4.25% Aetna, Inc. UnitedHealth Group, Inc. Industrials - 9.20% 3M Co. Eaton Corp. Northrop Grumman Corp. United Technologies Corp. Insurance - 1.80% Hartford Financial Services Group, Inc. Leisure - 3.24% Carnival Corp. Walt Disney Co./The Mining - 5.20% BHP Billiton Ltd. (a) Oil & Natural Gas - 29.33% Anadarko Petroleum Corp. Apache Corp. BP plc (a) Chesapeake Energy Corp. ConocoPhillips Devon Energy Corp. EnCana Corp. Occidental Petroleum Corp. Valero Energy Corp. See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Dreman High Opportunity Fund Schedule of Investments - continued October 31, 2010 Common Stocks - 99.38% - continued Shares Value Pharmaceuticals - 5.05% AstraZeneca PLC (a) $ Eli Lilly & Co. Pfizer, Inc. Retail - 5.99% Lowe's Companies, Inc. Staples, Inc. Transportation - 2.20% FedEx Corp. TOTAL COMMON STOCKS (Cost $83,798,324) Exchange-Traded Funds - 0.25% Financial Select Sector SPDR Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $182,796) Money Market Securities - 0.99% Huntington Money Market Fund - Trust Shares, 0.01% (b) (c) $ TOTAL MONEY MARKET SECURITIES (Cost $896,660) TOTAL INVESTMENTS (Cost $84,877,780) - 100.62% $ Liabilities in excess of other assets - (0.62)% ) TOTAL NET ASSETS - 100.00% $ (a) American Depositary Receipt. (b) Variable rate security; the money market rate shown represents the rate at October 31, 2010. (c) Investment in an affiliated fund. See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Dreman Contrarian Mid Cap Value Fund Schedule of Investments October 31, 2010 Common Stocks - 92.91% Shares Value Agriculture - 1.70% Agrium, Inc. $ Banks - 5.48% Comerica, Inc. Fifth Third Bancorp Hudson City Bancorp, Inc. SunTrust Banks, Inc. Consumer Goods - 10.21% Dean Foods Co. (a) Fortune Brands, Inc. Lorillard, Inc. Mattel, Inc. Molson Coors Brewing Co. - Class B VF Corp. Whirlpool Corp. Electric Power - 4.93% Ameren Corp. American Electric Power Company, Inc. PPL Corp. Electronics - 2.91% General Cable Corp. (a) L-3 Communications Holdings, Inc. Engines & Turbines- 0.75% Babcock & Wilcox Co. (a) Financial Services - 6.42% Ameriprise Financial, Inc. Discover Financial Services Federated Investors, Inc. - Class B Western Union Co. Gold & Silver Ores - 3.32% Silver Wheaton Corp. (a) Yamana Gold, Inc. See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Dreman Contrarian Mid Cap Value Fund Schedule of Investments - continued October 31, 2010 Common Stocks - 92.91% - continued Shares Value Healthcare - 7.82% Biogen Idec, Inc. (a) $ Cardinal Health, Inc. Kinetic Concepts, Inc. (a) Omnicare, Inc. Zimmer Holdings, Inc. (a) Industrials - 4.53% Energizer Holdings, Inc. (a) Hubbell, Inc. - Class B Northrop Grumman Corp. Information Technology - 5.10% Anixter International, Inc. Arrow Electronics, Inc. (a) Symantec Corp. (a) Insurance - 6.23% Allstate Corp. / The Axis Capital Holdings, Ltd. Hartford Financial Services Group, Inc. / The HCC Insurance Holdings, Inc. Materials - 1.53% Owens-Illinois, Inc. (a) Mining - 3.03% Arch Coal, Inc. Joy Global, Inc. Oil & Natural Gas - 10.48% Chesapeake Energy Corp. Cimarex Energy Co. Ensco PLC (b) McDermott International, Inc. (a) Newfield Exploration Co. (a) Nexen, Inc. Transocean Ltd. (a) See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Dreman Contrarian Mid Cap Value Fund Schedule of Investments - continued October 31, 2010 Common Stocks - 92.91% - continued Shares Value Pharmaceuticals - 1.90% Forest Laboratories, Inc. (a) $ Retail - 4.24% Best Buy Co., Inc. Big Lots, Inc. (a) SUPERVALU, Inc. Services - 6.28% Fiserv, Inc. (a) Pitney Bowes, Inc. Synopsys, Inc. (a) URS Corp (a) Steel - 1.25% Nucor Corp. Telecommunications - 1.59% Windstream Corp. Transportation - 3.21% Norfolk Southern Corp. Tidewater, Inc. TOTAL COMMON STOCKS (Cost $779,322) Real Estate Investment Trusts - 5.97% Duke Realty Corp. Hospitality Properties Trust Mack-Cali Realty Corp. Senior Housing Properties Trust TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $44,373) See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Dreman Contrarian Mid Cap Value Fund Schedule of Investments - continued October 31, 2010 Escrow Rights - 0.00% Shares Value Southern Energy Escrow Rights (a) (c) $ - TOTAL ESCROW RIGHTS (Cost $0) - Money Market Securities - 2.13% Huntington Money Market Fund - Trust Shares, 0.01% (d) (e) TOTAL MONEY MARKET SECURITIES (Cost $18,879) TOTAL INVESTMENTS (Cost $842,574) - 101.01% $ Liabilities in excess of other assets - (1.01)% ) TOTAL NET ASSETS - 100.00% $ (a) Non-income producing. (b) American Depositary Receipt. (c) Escrow rights issued in conjunction with bond reorganization.There is no market for the rights, therefore these are considered to be illiquid and are valued according to fair value procedures approved by the Trust. (d) Variable rate security; the money market rate shown represents the rate at October 31, 2010. (e) Investment in an affiliated fund. See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Dreman Contrarian Small Cap Value Fund Schedule of Investments October 31, 2010 Common Stocks - 91.27% Shares Value Banks - 4.16% BancorpSouth, Inc. $ Bank of Hawaii Corp. FirstMerit Corp. Fulton Financial Corp. Washington Federal, Inc. Chemicals - 2.11% OM Group, Inc. (a) RPM International, Inc. Consumer Goods - 13.28% Central European Distribution Corp. (CEDC) (a) Corn Products International, Inc. Del Monte Foods Co. Hanesbrands, Inc. (a) Helen of Troy, Ltd. (a) JAKKS Pacific, Inc. (a) Jarden Corp. Jones Apparel Group, Inc. Nash Finch Co. NutriSystem, Inc. Scotts Miracle-Gro Co. - Class A Universal Corp. Vector Group, Ltd. Wolverine World Wide, Inc. Electric Power - 4.10% ALLETE, Inc. IDACORP, Inc. NV Energy, Inc. TECO Energy, Inc. Electronics - 1.05% General Cable Corp. (a) Engines & Turbines- 0.04% Briggs & Stratton Corp. Financial Services - 4.25% Apollo Investment Corp. Investment Technology Group, Inc. (a) Net 1 UEPS Technologies, Inc. (a) Raymond James Financial, Inc. Waddell & Reed Financial, Inc. - Class A See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Dreman Contrarian Small Cap Value Fund Schedule of Investments - continued October 31, 2010 Common Stocks - 91.27% - continued Shares Value Gold & Silver Ores - 3.41% Gammon Gold, Inc. (a) $ New Gold, Inc. (a) Pan American Silver Corp. Healthcare - 9.55% Alere, Inc. (a) Amedisys, Inc. (a) AmSurg Corp. (a) Charles Rivers Laboratories International, Inc.(a) Healthspring, Inc. (a) LifePoint Hospitals, Inc. (a) MEDNAX, Inc. (a) STERIS Corp. Owens & Minor, Inc. Teleflex, Inc. Industrials - 4.28% Alliant Techsystems, Inc. (a) EnerSys (a) Esterline Technologies Corp. (a) GrafTech International, Ltd. (a) Information Technology - 8.01% Anixter International, Inc. CACI International, Inc. - Class A (a) DST Systems, Inc. EarthLink, Inc. Jabil Circuit, Inc. Jack Henry & Associates, Inc. Lexmark International, Inc. - Class A (a) Synaptics, Inc. (a) Insurance - 7.02% Allied World Assurance Company Holdings, Ltd. Argo Group International Holdings, Ltd. Aspen Insurance Holdings, Ltd. Endurance Specialty Holdings, Ltd. Hanover Insurance Group, Inc. Platinum Underwriters Holdings, Ltd. Protective Life Corp. See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Dreman Contrarian Small Cap Value Fund Schedule of Investments - continued October 31, 2010 Common Stocks - 91.27% - continued Shares Value Leisure - 0.80% International Speedway Corp. - Class A $ Manufacturing - 2.07% Ameron International Corp. Barnes Group, Inc. Mining - 1.22% James River Coal Co. (a) Thompson Creek Metals Co., Inc. (a) Oil & Natural Gas - 8.84% Atwood Oceanics, Inc. (a) Cal Dive International, Inc. (a) Contango Oil & Gas Co. (a) Forest Oil Corp. (a) SM Energy Co. Superior Energy Services, Inc. (a) Tesoro Corp. Vectren Corp. W&T Offshore, Inc. Restaurants - 1.91% Brinker International, Inc. Sonic Corp. (a) Retail - 1.54% Cash America International, Inc. Regis Corp. Semiconductors - 1.00% Microsemi Corp. (a) Services - 6.18% Aaron's, Inc. EMCOR Group, Inc. (a) GATX Corp. Geo Group, Inc. / The (a) Kelly Services, Inc. - Class A (a) LIFE TIME FITNESS, Inc. (a) Tutor Perini Corp. (a) See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Dreman Contrarian Small Cap Value Fund Schedule of Investments - continued October 31, 2010 Common Stocks - 91.27% - continued Shares Value Telecommunications - 2.90% Arris Group, Inc. (a) $ CommScope, Inc. (a) Plantronics, Inc. Transportation - 3.55% Brink's Co. / The Diana Shipping, Inc. (a) Frontline, Ltd. Ryder System, Inc. TOTAL COMMON STOCKS (Cost $98,384,181) Real Estate Investment Trusts - 5.34% Alexandria Real Estate Equities, Inc. Anworth Mortgage Asset Corp. CBL & Associates Properties, Inc. CommonWealth REIT Hospitality Properties Trust Medical Properties Trust, Inc. Pennsylvania Real Estate Investment Trust TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $5,570,155) Money Market Securities - 3.24% Huntington Money Market Fund - Trust Shares, 0.01% (b) (c) TOTAL MONEY MARKET SECURITIES (Cost $4,060,777) TOTAL INVESTMENTS (Cost $108,015,113) - 99.85% $ Other assets less liabilities - 0.15% TOTAL NET ASSETS - 100.00% $ (a) Non-income producing. (b) Variable rate security; the money market rate shown represents the rate at October 31, 2010. (c) Investment in an affiliated fund. See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Dreman Market Over-Reaction Fund Schedule of Investments October 31, 2010 Common Stocks - 98.90% Shares Value Agriculture - 2.10% Archer-Daniels-Midland Co. $ Yara International ASA (a) Automobiles - 2.07% HONDA MOTOR CO., LTD. (a) Ford Motor Co. (b) Banks - 11.55% Banco Bilbao Vizcaya Argentaria, S.A. (a) Banco Santander SA (a) BNP Paribas (a) Capital One Financial Corp. DBS Group Holdings, Ltd. (a) Deutsche Bank AG Intesa Sanpaolo S.p.A (a) PNC Financial Services Group, Inc. Shinhan Financial Group Co., Ltd. (a) Societe Generale (a) State Street Corp. United Overseas Bank, Ltd. (a) Beverages - 0.99% Fomento Economico Mexicano, S.A.B de C.V. (FEMSA) (a) Cable - 1.09% Viacom Inc. Class B Electric Power - 2.99% AES Corp. / The (b) Centrais Eletricas Brasileiras SA. (Eletiaobras) (a) RWE AG (a) Electronics - 2.02% Corning, Inc. LG Display Co., Ltd. (a) Financial Services - 2.71% Credit Suisse Group AG (a) Goldman Sachs Group, Inc. / The Morgan Stanley Healthcare - 6.92% Aetna, Inc. Amgen, Inc. (b) CIGNA Corp. Humana, Inc. (b) Medtronic Inc. UnitedHealth Group, Inc. WellPoint, Inc. (b) See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Dreman Market Over-Reaction Fund Schedule of Investments- continued October 31, 2010 Common Stocks - 98.90% - continued Shares Value Industrials - 4.91% General Dynamics Corp. $ ITT Corp. Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. Information Technology - 5.22% Hewlett-Packard Co. Marvell Technology Group Ltd. (b) Research in Motion Ltd. (b) SanDisk Corp. (b) Symantec Corp. (b) Insurance - 13.75% ACE, Ltd. Aegon N.V. (b) (c) Aflac, Inc. Allianz SE (a) Allstate Corp. / The Chubb Corp. / The Fairfax Financial Holding Ltd Hartford Financial Services Group, Inc. / The Loews Corp. MetLife, Inc. Prudential Financial, Inc. Swiss Reinsurance Co., Ltd. (a) Travelers Companies, Inc. / The Zurich Financial Services AG (a) Metal Mining - 3.01% Companhia Siderurgica Nacional S.A.(CSN) (a) Freeport-McMoRan Copper & Gold, Inc. POSCO (a) Oil & Natural Gas - 19.03% BP plc (a) Chesapeake Energy Corp. Chevron Corp. ConocoPhillips Devon Energy Corp. Diamond Offshore Drilling, Inc. El Paso Corp. Encana Corp. Eni S.p.A. (a) Gazprom (a) LUKOIL (a) National Oilwell Varco, Inc. Noble Corp. Petroleo Brasileiro S.A. (a) Royal Dutch Shell PLC (a) Seadrill Ltd. See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Dreman Market Over-Reaction Fund Schedule of Investments- continued October 31, 2010 Common Stocks - 98.90% - continued Shares Value Oil & Natural Gas - 19.03% - continued Statoil ASA (a) $ Total SA (a) Transocean, Ltd. (b) Pharmaceuticals - 6.98% AstraZeneca PLC (a) Eli Lilly and Co. Forest Laboratories, Inc. (b) Gilead Sciences, Inc. (b) Merck & Co., Inc. Pfizer, Inc. Sanofi-Aventis (a) Retail - 3.14% Best Buy Co., Inc. CVS Caremark Corp. Gap, Inc./The Telecommunications - 10.42% BT Group plc (a) CenturyLink, Inc. France Telecom SA (a) Koninklijke (Royal) KPN NV (a) Nokia Corp. (a) SK Telecom Co., Ltd. (a) Telecom Italia S.p.A. (a) Telefonica S.A. (a) Telenor ASA (a) Vodafone Group Plc (a) TOTAL COMMON STOCKS (Cost $7,373,936) Real Estate Investment Trusts - 0.93% Annaly Capital Management, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $64,784) Money Market Securities - 0.30% Huntington Money Market Fund - Trust Shares, 0.01% (d) (e) TOTAL MONEY MARKET SECURITIES (Cost $25,021) TOTAL INVESTMENTS (Cost $7,463,741) - 100.13% $ Liabilities in excess of other assets - (0.13)% ) TOTAL NET ASSETS - 100.00% $ (a) American Depositary Receipt. (b) Non-income producing. (c) New York Registry (d) Variable rate security; the money market rate shown represents the rate at October 31, 2010. (e) Investment in an affiliated fund. See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Dreman Market Over-Reaction Fund Schedule of Investments- continued October 31, 2010 DIVERSIFICATION OF ASSETS: Percentage of Net Assets Bermuda % Brazil % Canada % Finland % France % Germany % Italy % Japan % Mexico % Netherlands % Norway % Russia % Singapore % South Korea % Spain % Switzerland % United Kingdom % United States % Total % Money Market Securities % Liabilities in excess of other assets -0.13 % Grand Total % See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Dreman Contrarian International Value Fund Schedule of Investments October 31, 2010 Common Stocks -99.00 % Shares Value Banks - 14.64% Banco Bilbao Vizcaya Argentaria, S.A. (a) $ Banco Santander SA (a) Bank of Montreal Barclays PLC (a) Deutsche Bank AG (b) HSBC Holdings plc (a) KB Financial Group, Inc. (a) Chemicals - 2.14% Agrium, Inc. Consumer Goods - 6.60% British American Tobacco PLC (a) Diageo plc (a) Unilever PLC (a) Electronics - 3.75% China Digital TV Holding Co., Ltd. (a) (c) Siemens AG (a) Financial Services - 3.48% Net 1 UEPS Technologies, Inc. (c) Nomura Holdings, Inc. (a) Gold & Silver Ores - 6.69% Barrick Gold Corp. Silver Wheaton Corp. (c) Yamana Gold, Inc. Healthcare - 4.06% Covidien PLC Smith & Nephew plc (a) See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Dreman Contrarian International Value Fund Schedule of Investments- continued October 31, 2010 Common Stocks - 99.00% - continued Shares Value Industrials - 6.10% ABB, Ltd. (a) (c) $ BAE Systems plc (a) Chicago Bridge & Iron Co. N.V. (c) (d) Insurance - 7.02% Allianz SE (a) ING Groep N.V. (a) (c) Prudential plc (a) Leisure - 1.93% Carnival plc (a) Mining - 1.81% BHP Billiton, Ltd. (a) Oil & Natural Gas - 21.41% BASF SE (a) BP plc (a) Eni S.p.A. (a) Ensco PLC (a) LUKOIL (a) Nexen, Inc. Petroleo Brasileiro S.A. (a) Royal Dutch Shell PLC (a) Statoil ASA (a) Total SA (a) Pharmaceuticals - 6.15% AstraZeneca PLC (a) GlaxoSmithKline plc (a) Sanofi-Aventis (a) Retail - 1.95% Delhaize Group (a) Telecommunications - 7.36% Nokia Corp. (a) SK Telecom Co., Ltd. (a) Vodafone Group Plc (a) See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Dreman Contrarian International Value Fund Schedule of Investments - continued October 31, 2010 Common Stocks - 99.00% - continued Shares Value Transportation - 2.73% Seaspan Corp. $ Ship Finance International, Ltd. Utilities - 1.18% Companhia de Saneamento Basico do Estado de Sao Paulo (a) (c) TOTAL COMMON STOCKS (Cost $570,275) Money Market Securities - 3.23% Huntington U.S. Treasury Money Market Fund - Trust Shares, 0.01% (e) (f) TOTAL MONEY MARKET SECURITIES (Cost $19.939) TOTAL INVESTMENTS (Cost $590,214) - 102.23% $ Liabilities in excess of other assets - (2.23)% ) TOTAL NET ASSETS - 100.00% $ (a) American Depositary Receipt. (b) Global Registered Shares. (c) Non-income producing. (d) New York Registry. (e) Variable rate security; the money market rate shown represents the rate at October 31, 2010. (f) Investment in an affiliated fund. See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Dreman Contrarian International Value Fund Schedule of Investments - continued October 31, 2010 DIVERSIFICATION OF ASSETS: Percentage of Net Assets Australia % Belgium % Bermuda % Brazil % Canada % Cayman Islands % Finland % France % Germany % Ireland % Italy % Japan % Marshall Islands % Netherlands % Norway % Russia % South Korea % Spain % Switzerland % United Kingdom % United States % Total % Money Market Securities % Liabilities in excess of other assets -2.23 % Grand Total % See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Statements of Assets and Liabilities October 31, 2010 Dreman Dreman Dreman Dreman High Contrarian Contrarian Market Opportunity Mid Cap Small Cap Over-Reaction Fund Value Fund Value Fund Fund Assets: Investments in securities At cost - unaffiliated issuers $ At cost - affiliated issuers At fair value - unaffiliated issuers $ At fair value - affiliated issuers $ Receivable for fund shares sold - - Receivable for investments sold - - Interest receivable 5 - 32 - Dividends receivable Tax Reclaim receivable - - - Receivable from Advisor (a) - - Prepaid expenses Total assets Liabilities: Payable for investments purchased - Payable for fund shares redeemed - - Payable to administrator Payable to custodian Payable to Advisor (a) - - Accrued 12b-1 fees 6 15 6 Accrued trustee fees Other accrued expenses Total liabilities Net Assets: $ Net Assets consist of: Paid in capital $ Accumulated undistributed net investment income Accumulated undistributed net realized gain (loss) on investments ) ) Net unrealized appreciation(depreciation) on investments Net Assets: $ See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Statements of Assets and Liabilities- continued October 31, 2010 Dreman Dreman Dreman Dreman High Contrarian Contrarian Market Opportunity Mid Cap Small Cap Over-Reaction Net Assets (unlimited number of shares authorized) Fund Value Fund Value Fund Fund Class A: Net Assets $ (b) $ $ (b) Shares outstanding (b) (b) Net asset value and redemption price per share $ Offering price per share (NAV/0.9425) (c) $ Class C: Net Assets $ (b) $ (b) N/A $ (b) Shares outstanding (b) (b) N/A (b) Net asset value and offering price per share $ $ N/A $ Minimum redemption price per share (NAV * 0.99) (d) $ $ N/A $ Retail Class: Net Assets N/A N/A $ N/A Shares outstanding N/A N/A N/A Net asset value and offering price per share N/A N/A $ N/A Redemption price per share (NAV * 0.99) (e) N/A N/A $ N/A Institutional Class: Net Assets $ Shares outstanding Net asset value, offering and redemption price per share $ (a) See Note 4 in the Notes to the Financial Statements. (b) Due to the small size of the share class, net assets and shares outstanding are presented rounded to the hundreth and thousandth decimal, respectively. (c) The Class A shares of each Fund impose a maximum 5.75% sales charge on purchases. (d) A contingent deferred sales charge ('CDSC") of 1.00% may be charged on shares held less than 12 months. (e) A redemption fee of 1.00% is charged on shares held less than 60 days. See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Statement of Assets and Liabilities - continued October 31, 2010 Dreman Contrarian International Value Fund Assets: Investments in securities At cost - unaffiliated issuers $ At cost - affiliated issuers At fair value - unaffiliated issuers $ At fair value - affiliated issuers Dividends receivable Tax reclaim receivable Receivable from Advisor (a) Prepaid expenses Total assets Liabilities: Payable to administrator 91 Payable to custodian Accrued 12b-1 fees Accrued trustee fees Other accrued expenses Total liabilities Net Assets: $ Net Assets consist of: Paid in capital $ Accumulated undistributed net investment income Accumulated undistributed net realized gain (loss) on investments Net unrealized appreciation(depreciation) on investments Net Assets: $ Shares outstanding (unlimited number of shares authorized) Net asset value and offering price per share $ Redemption Price per share (NAV * 0.99) (b) $ (a) See Note 4 in the Notes to the Financial Statements. (b) A redemption fee of 1.00% is charged on shares held less than 60 days. See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Statements of Operations For the year ended October 31, 2010 Dreman Dreman Dreman Dreman Dreman High Contrarian Contrarian Market Contrarian Opportunity Mid Cap Small Cap Over-Reaction International Fund Value Fund Value Fund Fund Value Fund Investment Income Dividend income (Net of foreign withholding tax of $10,320, $52, $374, $14,943 and $862, respectively) $ Interest income from affiliates 84 2 5 1 Total Income Expenses Investment Advisor fee (a) 12b-1 expense: Class A 1 61 1 - Class C 5 5 - 5 - Retail Class - - - Administration expenses (a) Custodian expenses Registration expenses Legal expenses Auditing expenses CCO expenses 47 Trustee fees and expenses Miscellaneous expenses Pricing expenses Printing expenses 24F-2 Fees - - 48 Insurance expenses Total Expenses Fees waived and expenses reimbursed by Advisor (a) Net operating expenses Net Investment Income Realized & Unrealized Gain (Loss) on Investments Net realized gain (loss) on investment securities Change in unrealized appreciation (depreciation) on investment securities Net realized and unrealized gain (loss) on investment securities Net increase (decrease) in net assets resulting from operations $ (a) See Note 4 in the Notes to the Financial Statements. See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Statements of Changes in Net Assets Dreman High Opportunity Fund Year ended Year ended October 31, 2010 October 31, 2009 Increase (Decrease) in Net Assets due to: Operations: Net investment income $ $ Net realized gain (loss) on investment securities ) Change in unrealized appreciation (depreciation) on investment securities Net increase (decrease) in net assets resulting from operations Distributions: From net investment income, Class A (3 ) - From net investment income, Class C (3 ) - From net investment income, Institutional Class ) ) Total distributions ) ) Capital Share Transactions - Class A: (a) Proceeds from shares sold - Reinvestment of distributions 3 - Net increase (decrease) in net assets resulting from share transactions - Capital Share Transactions - Class C: (a) Proceeds from shares sold - Reinvestment of distributions 3 - Net increase (decrease) in net assets resulting from share transactions - Capital Share Transactions - Institutional Class: Proceeds from shares sold Reinvestment of distributions Amount paid for shares redeemed ) ) Proceeds from redemption fees - 49 (b) Net increase (decrease) in net assets resulting from share transactions Total Increase (Decrease) in Net Assets Net Assets: Beginning of fiscal period End of fiscal year period $ $ Accumulated undistributed net investment income included in net assets at end of period $ $ (a) Classes A & C commenced operations on November 20, 2009. (b)A redemption fee of 1.00% was charged on shares held less than one year for the period of November 1, 2008 through May 31, 2009. See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Statements of Changes in Net Assets Dreman Contrarian Mid Cap Value Fund Year ended Year ended October 31, 2010 October 31, 2009 Increase (Decrease) in Net Assets due to: Operations: Net investment income $ $ Net realized gain (loss) on investment securities ) Change in unrealized appreciation (depreciation) on investment securities Net increase (decrease) in net assets resulting from operations Distributions: From net investment income, Class A ) - From net investment income, Class C ) - From net investment income, Institutional Class ) ) Total distributions ) ) Capital Share Transactions - Class A: (a) Proceeds from shares sold - Reinvestment of distributions 14 - Net increase (decrease) in net assets resulting from share transactions - Capital Share Transactions - Class C: (a) Proceeds from shares sold - Reinvestment of distributions 14 - Net increase (decrease) in net assets resulting from share transactions - Capital Share Transactions - Institutional Class: Proceeds from shares sold Reinvestment of distributions Amount paid for shares redeemed ) ) Proceeds from redemption fees - (b) Net increase (decrease) in net assets resulting from share transactions ) ) Total Increase (Decrease) in Net Assets ) Net Assets: Beginning of period End of period $ $ Accumulated undistributed net investment income included in net assets at end of period $ $ (a) Classes A & C commenced operations on November 20, 2009. (b)A redemption fee of 1.00% was charged on shares held less than one year for the period of November 1, 2008 through May 31, 2009. See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Statements of Changes in Net Assets Dreman Contrarian Small Cap Value Fund Year ended Year ended October 31, 2010 October 31, 2009 Increase (Decrease) in Net Assets due to: Operations: Net investment income $ $ Net realized gain (loss) on investment securities ) Change in unrealized appreciation (depreciation) on investment securities Net increase (decrease) in net assets resulting from operations Distributions: From net investment income, Class A (4 ) - From net investment income, Retail Class ) ) From net investment income, Institutional Class ) ) From net realized gain, Class A - - From net realized gain, Retail Class - ) From net realized gain, Institutional Class - ) Total distributions ) ) Capital Share Transactions - Class A: (a) Proceeds from shares sold - Reinvestment of distributions 4 - Amount paid for shares redeemed ) - Net increase (decrease) in net assets resulting from share transactions - Capital Share Transactions - Retail Class: Proceeds from shares sold Reinvestment of distributions Amount paid for shares redeemed ) ) Proceeds from redemption fees (b) Net increase (decrease) in net assets resulting from share transactions Capital Share Transactions - Institutional Class: Proceeds from shares sold Reinvestment of distributions Amount paid for shares redeemed ) ) Net increase (decrease) in net assets resulting from share transactions Total Increase (Decrease) in Net Assets Net Assets: Beginning of period End of period $ $ Accumulated undistributed net investment income included in net assets at end of period $ $ (a) Class A commenced operations on November 20, 2009. (b)A redemption fee of 1.00% was charged on shares held less than one year for the period of November 1, 2008 through May 31, 2009. Effective June 1, 2009, the holding period was lowered to 60 days. See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Statements of Changes in Net Assets Dreman Market Over-Reaction Fund Year ended Year ended October 31, 2010 October 31, 2009 Increase (Decrease) in Net Assets due to: Operations: Net investment income $ $ Net realized gain (loss) on investment securities Change in unrealized appreciation (depreciation) on investment securities Net increase (decrease) in net assets resulting from operations Distributions: From net investment income, Class A (8 ) - From net investment income, Class C (7 ) - From net investment income, Institutional Class ) ) Total distributions ) ) Capital Share Transactions - Class A: (a) Proceeds from shares sold - Reinvestment of distributions 8 - Net increase (decrease) in net assets resulting from share transactions - Capital Share Transactions - Class C: (a) Proceeds from shares sold - Reinvestment of distributions 7 - Net increase (decrease) in net assets resulting from share transactions - Capital Share Transactions - Institutional Class: Proceeds from shares sold - Reinvestment of distributions Amount paid for shares redeemed ) ) Net increase (decrease) in net assets resulting from share transactions Total Increase (Decrease) in Net Assets Net Assets: Beginning of period End of period $ $ Accumulated undistributed net investment income included in net assets at end of period $ $ (a) Classes A & C commenced operations on November 20, 2009. See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Statements of Changes in Net Assets Dreman Contrarian International Value Fund Year ended Year ended October 31, 2010 October 31, 2009 Increase (Decrease) in Net Assets due to: Operations: Net investment income $ $ Net realized gain (loss) on investment securities Change in unrealized appreciation (depreciation) on investment securities Net increase (decrease) in net assets resulting from operations Distributions: From net investment income ) - From net realized gain ) - Total distributions ) - Capital Share Transactions - Retail Class: Proceeds from shares sold Reinvestment of distributions - Amount paid for shares redeemed ) - Proceeds from redemption fees (a) 10 - Net increase (decrease) in net assets resulting from share transactions Total Increase (Decrease) in Net Assets Net Assets: Beginning of period End of period $ $ Accumulated undistributed net investment income included in net assets at end of period $ $ Capital Share Transactions - Retail Class: Shares sold Shares issued in reinvestment of distributions - Shares redeemed ) Net increase (decrease) from capital share transactions (a)A redemption fee of 1.00% was charged on shares held less than sixty (60) days See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Statements of Changes in Net Assets Capital Share Transactions Dreman High Opportunity Fund Year ended Year ended October 31, 2010 October 31, 2009 Capital Share Transactions - Class A: (a) Shares sold 58 - Shares issued in reinvestment of distributions - (b) - Net increase (decrease) from capital share transactions 58 - Capital Share Transactions - Class C: (a) Shares sold 58 - Shares issued in reinvestment of distributions - (b) - Net increase (decrease) from capital share transactions 58 - Capital Share Transactions - Institutional Class: Shares sold Shares issued in reinvestment of distributions Shares redeemed ) ) Net increase (decrease) from capital share transactions Dreman Contrarian Mid Cap Value Fund Year ended Year ended October 31, 2010 October 31, 2009 Capital Share Transactions - Class A: (a) Shares sold - Shares issued in reinvestment of distributions 1 - Net increase (decrease) from capital share transactions - Capital Share Transactions - Class C: (a) Shares sold 53 - Shares issued in reinvestment of distributions 2 - Net increase (decrease) from capital share transactions 55 - Capital Share Transactions - Institutional Class: Shares sold Shares issued in reinvestment of distributions Shares redeemed ) ) Net increase (decrease) from capital share transactions ) ) (a) Classes A & C commenced operations on November 20, 2009. (b) Shares reinvested amounted to less than 0.500 shares. See accompanying notes which are an integral part of these financial statements. Dreman Contrarian Funds Statements of Changes in Net Assets Capital Share Transactions - continued Dreman Small Cap Value Fund Year ended Year ended October 31, 2010 October 31, 2009 Capital Share Transactions - Class A: (a) Shares sold - Shares issued in reinvestment of distributions - (b) - Shares redeemed ) - Net increase (decrease) from capital share transactions - Capital Share Transactions - Retail Class: Shares sold Shares issued in reinvestment of distributions Shares redeemed ) ) Net increase (decrease) from capital share transactions Capital Share Transactions - Institutional Class: Shares sold Shares issued in reinvestment of distributions Shares redeemed ) ) Net increase (decrease) from capital share transactions Dreman Market Over-Reaction Fund Year ended Year ended October 31, 2010 October 31, 2009 Capital Share Transactions - Class A: (a) Shares sold 60 - Shares issued in reinvestment of distributions 1 - Net increase (decrease) from capital share transactions 61 - Capital Share Transactions - Class C: (a) Shares sold 60 - Shares issued in reinvestment of distributions 1 - Net increase (decrease) from capital share transactions 61 - Capital Share Transactions - Institutional Class: Shares sold - Shares issued in reinvestment of distributions Shares redeemed (3
